Carpinello, J.
Appeal from a decision of the Workers’ Compensation Board, filed May 13, 2003, which ruled, inter alia, that decedent sustained an occupational disease and that Merchants Mutual Insurance Company is the liable workers’ compensation carrier.
The facts and legal arguments presented in this case are nearly identical to those in Matter of Cammarata v Caldwell & Cook (19 AD3d 884 [decided herewith]) involving the brother of Thomas Cammarata (hereinafter decedent). In brief, decedent worked as a drywall finisher for Azor Drywall Company from 1964 to 1967 and died of mesothelioma allegedly caused by his workplace exposure to asbestos. Claimant, his wife, thereafter filed this claim for death benefits. A workers’ compensation claim was established, and Azor’s workers’ compensation carrier, Merchants Mutual Insurance Company, was held liable for payment. The Workers’ Compensation Board, among other things, affirmed that part of the decision, finding that Merchants was Azor’s workers’ compensation carrier in 1965 and that coverage was presumed to continue absent proof of cancellation of coverage or refusal to renew coverage. Azor and Merchants now appeal. For the reasons set forth in Matter of Cammarata v Caldwell & Cook (supra), we find that substantial evidence supports the Board’s determination and, therefore, affirm.
Spain, J.P., Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.